Citation Nr: 0407904	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-16 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
secondary to medication prescribed for the appellant's 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 100 percent disability 
evaluation for residuals of prostate cancer, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
prostate cancer, evaluated as 20 percent disabling from 
December 1, 1999, to October 31, 2003.

4.  Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated as 10 percent disabling 
from November 1, 2003.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for drug-induced hepatitis 
and reduced the disability rating for the appellant's 
service-connected residuals of prostate cancer from 100 
percent to noncompensable, effective from December 1, 1999.  

In an October 1999 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
residuals of prostate cancer from noncompensable to 20 
percent, effective from December 1, 1999.

In an October 2003 rating decision, the RO reduced the 
disability rating for the appellant's service-connected 
residuals of prostate cancer from 20 percent to 10 percent, 
effective from November 1, 2003.


REMAND

This case is not yet ready for appellate review.  VA 
examinations in July 2003 were conducted by a registered 
nurse practitioner, and the reports were not signed by a 
physician.  See Adjudication Procedure Manual, M21-1, Part 
VI, para. 1.07(d).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a VA 
liver, gall bladder, and pancreas 
examination by a hepatologist to 
determine whether the appellant has a 
liver disorder that is causally related 
to medication taken to treat the 
appellant's service-connected post-
traumatic stress disorder (PTSD).  The 
claims folder, including the report of a 
July 2003 VA liver, gall bladder, and 
pancreas examination, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  The examiner is also requested 
to confirm in the examination report that 
he or she is a hepatologist.  The 
examiner should opine whether the 
appellant has a current liver disorder 
that is "due to," "more likely than 
not due to" (greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50%), or "not due to" medication 
taken to treat appellant's service-
connected PTSD.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

2.  The appellant should be afforded a VA 
genitourinary examination by a urologist 
to evaluate the severity of the 
appellant's service-connected residuals 
of prostate cancer.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  The examiner is also 
requested to confirm in the examination 
report that he or she is a urologist.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




							(CONTINUED ON NEXT PAGE)

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




